Citation Nr: 0727936	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  02-05 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active military service from June to October 
1969.  He also had additional periods of active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA) in 
the Iowa Air National Guard (ANG) between October 1969 and 
May 1975.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In June 2001, to support his claim, the veteran provided 
testimony at a hearing at the RO before a local hearing 
officer.  Then in October 2002, he testified at another 
hearing, this time before the undersigned Veterans Law Judge 
(VLJ) of the Board - also referred to as a "travel Board" 
hearing.  Transcripts of both proceedings are on file.

In July 2003, the Board remanded this case to the RO (via the 
Appeals Management Center (AMC)) to consider any additional 
evidence obtained, and to readjudicate the claim on appeal.  
In January 2006, the Board again remanded the claim for 
further development of the evidence, and following completion 
of the directives specified, the AMC continued the denial of 
the claim.  Yet again in October 2006, the Board remanded the 
claim for clarification of an examiner's medical opinion.  
This since has been accomplished, and the AMC has continued 
to deny the claim and returned the case to the Board for 
further appellate consideration.




FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The medical evidence of record does not show a low back 
disorder was caused or made chronically worse by the 
veteran's active military service, or that it was diagnosed 
or otherwise shown to have initially manifested during a 
period of ACDUTRA or INACDUTRA.


CONCLUSION OF LAW

A low back disorder, inclusive of degenerative disc disease 
(DDD), was not incurred in or aggravated by active service, 
ACDUTRA or INACDUTRA, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 
5107(b) (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 
3.307, 3.309 (2006); Biggins v. Derwinski, 1 Vet. App. 474 
(1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).



The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to 
the claimant.  Id.; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, 20 Vet. App. 537 (2006); and 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court of Appeals held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), concerning any element of a claim, is 
presumed prejudicial and that once an error is identified, 
the burden shifts to VA to show the error was harmless.  Id.; 
see, too, Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007).

In this case, a May 2001 RO letter provided the veteran his 
initial VCAA notice, but that letter was mailed the same date 
as (not prior to) the initial unfavorable adjudication of his 
claim.  So that letter was untimely.  Subsequent events, 
however, cured this timing error - in turn rendering it 
harmless.

A more recent November 2004 AMC letter, issued pursuant to a 
Board remand, provided notice to the veteran regarding what 
information and evidence was needed to substantiate his claim 
for service connection, as well as what information and 
evidence he needed to submit, what information and evidence 
would be obtained by VA, and the need for him to advise VA of 
or to submit any further evidence that was relevant to his 
claim.  The letter did not include the specific language of 
the "fourth element" - that is, to provide all information 
in his possession related to his claim.  Nevertheless, he 
received sufficient explanation as to how to provide further 
relevant evidence, such that the intended purpose of this 
final element of VCAA notice was nonetheless met.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as outlined 
by the Court in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I).  See VA O.G.C. Prec. Op. No. 1-04 (Feb. 
24, 2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the claim.  
Id.  The General Counsel's opinion held that this language 
was obiter dictum and, therefore, not binding on VA.  See VA 
O.G.C. Prec. Op. No. 1-04 (Feb. 24, 2004); see also Pelegrini 
II, 18 Vet. App. at 130 (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the November 2004 letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claim.  
This correspondence included the specific request that he 
inform the RO of any additional information or evidence that 
he wanted the agency to obtain on his behalf, or that he 
otherwise send the evidence still needed to support his claim 
as soon as possible.  So a more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VA O.G.C. Prec. Op. No. 1-04 (Feb. 24, 2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537 (2006).

Naturally, since the November 2004 letter was issued prior to 
the Court's decision in Dingess/Hartman, the letter did not 
inform the veteran how downstream disability ratings and 
effective dates are assigned and the type evidence impacting 
those determinations.  But this is inconsequential, and 
therefore harmless error, because the Board is denying his 
underlying claim for service connection, so the downstream 
disability rating and effective date elements of his claim 
are moot.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (if 
the Board addresses an issue not addressed by the RO - in 
the first instance, the Board must explain why the veteran is 
not prejudiced).  Aside from that, an even more recent 
November 2006 letter provided this additional information - 
informing the veteran how downstream disability ratings and 
effective dates are assigned and the type evidence impacting 
those determinations.  Moreover, the March 2007 SSOC shows 
that, after providing that additional notice, the AMC 
readjudicated the claim in light of the additional evidence 
obtained after issuing that letter.  Thus, all VCAA notice 
requirements have been met.  38 U.S.C.A. § 5103(a), 5104, 
7105; see, too, Prickett, 20 Vet. App. at 376; 
Dingess/Hartman, 19 Vet. App. at 493.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, VA outpatient treatment records from the 
facilities he identified, the private medical records and 
reports associated with his claim for Social Security 
Administration (SSA) benefits, and the transcripts of his 
hearings.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Governing Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Active military 
service includes active duty, any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury - but not 
disease, incurred or aggravated in the line of duty or from 
an acute myocardial infarction (heart attack), cardiac 
arrest, or cerebrovascular accident (stroke).  38 U.S.C.A. 
§§ 101(22), (23) and (24), 106; 38 C.F.R. § 3.6(a).

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Certain conditions are chronic, per se, including arthritis, 
and therefore will be presumed to have been incurred in 
service if manifested to a compensable degree of at least 10 
percent within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).  Service connection on a presumptive basis, 
however, is not available where the only service performed is 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. at 
476-78.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Analysis

There is no disputing the veteran currently has a low back 
disorder, including DDD, so this requirement for service 
connection is clearly met.  But there is still the question 
of whether this disorder is attributable to his military 
service, either his active duty, ACDUTRA or INACDUTRA, and it 
is in this latter respect that his claim fails.

First, a VA examiner indicated at the conclusion of the 
December 2006 examination (following the Board's remand for 
clarification of a prior opinion in June 2003) that the 
veteran's current low back disorder is unrelated to his 
military service.  This examiner noted that he had again 
conducted a thorough review of the claims file and 
computerized records and mentioned, as well, the veteran's 
history of his claimed back injury while in service.  The 
examiner pointed to the fact that there is no medical record 
of an injury in 1969 (to support the veteran's allegation), 
and that the only documented treatment he received during 
service was in April 1972 (for back spasms with pain and 
limited mobility).

After examining the veteran and studying his spine X-rays, 
the VA examiner diagnosed diffuse lumbar spondylosis with 
lumbar DDD at L1-L2, L2-L3, L3-L4, L4-L5, and L5-S1.  He also 
noted that, while he did not have access to a MRI examination 
that may have confirmed foraminal stenosis and that the 
veteran did not manifest any radicular symptoms, he was 
comfortable that if the veteran was earlier diagnosed with 
foraminal stenosis, he would still have it.  And in response 
to the Board's remand directive concerning further 
clarification of his nexus opinion, the examiner indicated it 
was less likely than not the veteran's current back disorder 
was secondary to what appeared to have been a strain injury 
in service.  He also deemed it unlikely the veteran's back 
disorder was due to an intervening injury, as he believed it 
more likely the veteran had developed his current low back 
disorder from a genetic predisposition as opposed to a strain 
injury in service.  In the discussing the rationale of the 
opinion, the examiner explained that the veteran has diffuse 
severe DDD and spondylosis, and that he was unaware of any 
medical literature supporting a causal relationship between 
mild lumbar strain associated with low energy injuries and 
such widespread diffuse degenerative disease.  Had there been 
a high energy injury, said the VA examiner, such as a fall 
from height causing an axial load injury to the veteran's 
spine, or a motor vehicle collision resulting in some 
hyperflexion or hyperextension injury to the spine, a causal 
relationship would be reasonable.  But - as described by the 
veteran, his claimed injury was a low energy lifting type of 
injury that apparently resulted in no more than a strain.

This unfavorable medical opinion essentially settles the 
matter, see Boyer, 210 F.3d at 1353 and Mercado-Martinez, 11 
Vet. App. at 419, especially since it has the proper factual 
foundation.  See Elkins v. Brown, 5 Vet. App. 474 (1993); 
Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 
Vet. App. 229 (1993).

It is worth reiterating that there is absolutely no 
documented medical evidence to corroborate the veteran's lay 
testimony that he sustained a low back injury during his 
active military service from June to October 1969.  He is 
adamant that he injured his back on August 4, 1969, when 
attempting to lift an aircraft under-wing pylon.  See p. 3 of 
the transcript of his hearing before the Board.  He is 
certainly competent to provide lay testimonial evidence to 
that effect, as it is something that he should have first-
hand knowledge of, and the Board must consider it.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

After attempting to lift the pylon, which the veteran 
estimated to weigh 200 pounds, his back popped and he sought 
medical treatment.  He was prescribed Demerol and told to 
take it easy.  Board Transcript, pp. 8-10.  While there is no 
direct evidence he sustained this injury on the date alleged, 
there is at least some circumstantial evidence that something 
relevant may have occurred.  A Physical Profile Report issued 
to the Consolidated Base Personnel Office by his ANG unit 
flight surgeon on August 4, 1969, shows him as returned to 
his unit for duty, and that examination and review of his 
health records showed him as qualified for worldwide 
assignment with no restrictions or limitations.  The flight 
surgeon rated the veteran's profile as "1" in all areas.  
Although the service medical records are completely 
unremarkable as to any specific entries for complaints, 
findings, or treatment for any back-related symptoms or 
disorder in August 1969, the Board must infer that some event 
caused the veteran to be seen.  Even more significant, 
though, is that the profile listed no findings or diagnosis 
of any specific disorder or any medication prescribed.  
It seems highly irregular for a flight surgeon not to have 
documented a prescription for Demerol in light of the 
veteran's assigned duties with and around aircraft, 
especially as a weapons loader.  It may well be that the 
profile was issued for an administrative purpose but, in any 
event, in light of the VA examiner's December 2006 opinion, 
there is no need to pursue this matter further.

This is because the December 2006 VA examiner essentially 
indicated that, even assuming (for the sake of argument) the 
veteran sustained this injury in 1969, as he alleges, it 
still at worst was no more than a strain-type injury and, 
therefore, insufficient to have caused the multitude of 
problems (DDD and stenosis) he now has referable to his low 
back.  In other words, even accepting this injury occurred 
does not provide a basis for granting service connection 
because the disability currently affecting his low back still 
cannot be medically attributed to that injury.  And this is 
the determinative issue and reason for denying the claim when 
all is said and done.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  This simply has 
not been shown in this instance.

Instead, any injury the veteran may have sustained to his low 
back during service was merely acute and transitory and 
resolved without causing chronic residual disability.  
Following completion of his active service, he underwent an 
annual certification physical examination in May 1970 for 
continued service in the ANG.  On his Report of Medical 
History, he assessed his then present health as "Good" and 
denied any prior history of back trouble of any kind.  He 
also certified there had been no pertinent medical or 
surgical condition or change since his last examination in 
April 1969, which was his examination at entry into active 
service.  The bottom portion certified him as physically 
qualified for worldwide duty until May 1973.  This was also 
the case in May 1971, where he again denied any prior history 
of back trouble of any kind.

As the Board acknowledged when previously remanding this 
case, the only documented entry of record in the service 
medical records related to the veteran's back was entered in 
July 1972.  The examiner noted the veteran had presented with 
a complaint that he had wrenched his back 24-hours earlier, 
and that examination showed pain at T-8 with some radiation.  
There was no evidence of pain on percussion.  He was 
prescribed 10 Valium tablets.  There are no subsequent 
related entries, and the next entry records his periodic 
physical examination in May 1973.

At the travel Board hearing, the veteran's representative 
asserted that the May 2001 rating decision described the July 
1972 entry as having shown treatment for a history of a back 
ailment.  Board Transcript, p. 3.  The rating decision did in 
fact list it as such, but it is obviously contrary to the 
plain language of the entry.  The entry clearly states the 
veteran wrenched his back the prior day, and there is 
absolutely no mention of a prior incident or history.  And at 
his May 1973 periodic ANG physical examination, the veteran 
again denied any prior history of back trouble of any kind 
and assessed his state of health as excellent.  The May 1973 
Examination Report shows that the examiner assessed the 
veteran's spine and other musculoskeletal system as normal.  
The last documented ANG physical examination was in May 1974, 
and again no relevant abnormalities were noted.

There simply is no evidence of any complaints or treatment 
for a low back disorder within one year of the veteran's 
completion of his active service in October 1969, as shown by 
the unremarkable ANG examinations in May 1970 and 1971.  
And by his own testimony, his first treatment after service 
for a back complaint was in the summer of 1977, some eight 
years after his release from active service.  Board 
Transcript, p. 14.  Thus, there are no grounds for granting 
service connection on a presumptive basis either.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

As it stands, the only medical evidence of record favorable 
to the veteran is an undated letter from a chiropractor, Dr. 
Shelton, which the RO received in January 2004.  Dr. Shelton 
stated that, after reviewing the veteran's history and 
symptoms, his professional opinion was that the injury to the 
veteran's back in 1969 from lifting a pylon was the cause of 
his chronic low back pain.



The Board must assess the credibility and probative value of 
evidence and, provided that it offers an adequate statement 
of reasons or bases, may favor one medical opinion over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
While the Board is not free to ignore the opinion of a 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).

Here, the Board accords minimal, if any, probative weight to 
Dr. Smith's opinion - especially in comparison to the VA 
examiner's to the contrary.  Dr. Smith's letter gives no 
indication that he examined the veteran or ever treated him, 
or that he reviewed any of the veteran's relevant records.  
This factor, in and of itself, diminishes the probative value 
of this opinion.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997 (citing Sanden v. Derwinski, 2 Vet. App. 97, 
100 (1992) ("Board's task includes determining the 
credibility of evidence)).  Dr. Smith also did not discuss 
the rationale of the opinion, only instead made a very 
conclusory statement, further lessening the probative value 
of this evidence.

In another statement received by the RO in 2001, and in his 
testimony before the RO hearing officer, the veteran detailed 
his work history since service and incidents involving his 
back.  For example, in July 1977 while working in Denver, CO, 
he bent over to tie his shoes and his back popped.  He sought 
chiropractic treatment.  And in 1979, his back slipped while 
rolling his desk chair on a carpet in Arizona.  He and his 
representative assert that this statement and testimony 
constitute probative evidence of chronicity.  See 38 C.F.R. 
§ 3.303(b) and (d).  Unfortunately, they misapply the 
regulation, and the Board must reject this assertion.

As already noted, as a layman, the veteran is indeed 
competent to state or describe instances of either a low back 
injury or low back-related symptoms he may have experienced 
or personally observed.  He and his representative, however, 
go further: they assert the episodes since service were, in 
fact, a continuation of or were causally related to the 
claimed 1969 injury.  This they are not competent to do, 
as there is no showing that either has any medical training.  
Laymen may relate symptoms they observed, but they may not 
render an opinion on matters which require medical knowledge, 
such as the underlying condition which is causing the 
symptoms observed.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet .App. 492, 494 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Similarly, the veteran's several assertions as to what 
doctors told him about the etiology of his low back disorder 
are also not competent evidence.  The Court has held that a 
veteran's account of what a physician purportedly said, 
filtered as it is through a lay person's sensibilities, is 
not competent medical evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).

The earliest documented treatment in the claims file are 
records dated from January 1995 to December 1997.  Only the 
initials of the physician follow the various notes, but they 
appear to have been provided by Alegent Health Midlands 
Family Medicine of Iowa.  An April 1965 entry notes a 
complaint of non-specific low back pain.  No history is noted 
and there were no positive findings on examination.  Dr. 
Smith, the chiropractor already mentioned, treated the 
veteran from April to July 1997 for back and neck pain.  His 
notes contain no reference to an injury during service, in 
1969, or any opinion or comment as to etiology.  
These records were associated with the veteran's initially 
unsuccessful effort to obtain disability benefits from the 
SSA.

It was not until 2000, when he again sought to obtain SSA 
disability benefits, that the veteran told examiners that he 
had a lifting injury in 1969, while in service.  On his 
application he stated that, looking back, it made sense that 
his 1969 injury was the genesis for his then current 
problems.  The medical examiners, however, made no specific 
findings to that effect.



Prior to his examination for disability purposes, the veteran 
was obtaining treatment from Dr. Recker.  His records for the 
period June to August 2000 note his complaints of low back 
pain - but contain no notation of a history of a 1969 
injury.  In a June 2000 entry, Dr. Recker noted the veteran 
could not reliably state when his back started to hurt him.  
After examining the veteran, he concluded the veteran's 
symptoms were most likely musculoskeletal related to his 
scoliosis, which he diagnosed, and he noted that an MRI would 
be helpful.  In August 2000 the veteran sought Dr. Recker's 
assistance with his disability claim, but Dr. Recker did not 
deem it appropriate.  He noted no charge for the visit, since 
the veteran was seeking disability for his low back.  He 
referred the veteran to Dr. Phillips.

Dr. Phillips examined the veteran in early August 2000.  His 
report is the first documented instance of the veteran 
telling a doctor that he had experienced back pain since the 
1969 lifting injury in the ANG, and that he had experienced 
flare-ups from 1969 to 1997.  He denied any new trauma and 
told Dr. Phillips that he was not claiming a work-related 
injury.  He noted the MRI showed extensive pathology of the 
veteran's spine, including foraminal stenosis and severe disc 
degeneration.  Dr. Phillips noted an extensive discussion 
with the veteran, which included review of his X-rays and MRI 
examination, and the "implications of genetics and 
nicotine."  (italics added for emphasis)  Dr. Phillips made 
no notation of an opinion or comment that the veteran's 
condition was causally related to the 1969 injury he 
reported.  Indeed, to the contrary, the only possible factors 
mentioned bear no relationship whatsoever to the veteran's 
military service - including any injury he may have 
sustained.

Dr. Recker's subsequent entries note Dr. Phillips' findings, 
but his treatment notes reflect not even a suspicion or 
conjecture that the veteran's back disorder was causally 
related to an event in 1969.  His late August 2000 entry, 
however, did note the veteran's report that he installed a 
window, which entailed a fair amount of heavy lifting and 
bending over, which is why he did not deem him a good 
candidate for disability.  That entry shows an assessment of 
back pain secondary to spinal stenosis.  No other etiology is 
recorded.

Probably most telling is that Dr. Phillips referenced 
"genetics" in his report as the likely cause of the 
veteran's low back problems, which is consistent with the 
VA examiner's December 2006 opinion that the etiology of the 
veteran's current low back disorder is a "congenital 
predisposition."  The Board further notes that the VA 
examiner's earlier comments at the 2003 examination to the 
effect that the veteran may have sustained an acute annular 
tear in 1969 were purely speculative, as he had no firm 
factual basis on which to make such a diagnosis other than 
the veteran's reported history.  Even so, noting that he 
accepted the veteran's report that it resolved with Demerol, 
the VA examiner suggested it was an acute process regardless.

Thus, for these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Consequently, there is no reasonable doubt to resolve in his 
favor, and his claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).


ORDER

The claim for service connection for residuals of a back 
injury is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


